Case: 16-11644    Date Filed: 01/11/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-11644
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 0:15-cr-60172-WPD-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

KERBY LUMA,
a.k.a. Money Makin Kerb,

                                                             Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (January 11, 2017)

Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Kerby Luma appeals his sentence of imprisonment for 108 months, after

pleading guilty to one count of conspiracy to defraud the United States, 18 U.S.C.
              Case: 16-11644     Date Filed: 01/11/2017   Page: 2 of 2


§ 286; one count of conspiracy to possess 15 or more unauthorized access devices,

id. § 1029(b)(2); one count of possession of 15 or more unauthorized access

devices, id. § 1029(a)(3); and one count of aggravated identity theft, id. § 1028A.

Luma argues that his sentence at the lowest end of the advisory guideline range is

unreasonable because the district court misconstrued his argument that the loss

calculation substantially overstated the severity of his offense. We affirm.

      We review a sentence for reasonableness. United States v. Winingear, 422

F.3d 1241, 1245 (11th Cir. 2005). Our review is deferential for abuse of discretion.

Gall v. United States, 552 U.S. 38, 41 (2007).

      The district court did not abuse its discretion. Luma withdrew his objection

to the loss amount at sentencing and stated, “We’re agreeing that the intended loss

amount calculated in the presentence report is correct.” As a result, Luma waived

any objection to the calculation of the loss amount. United States v. Love, 449 F.3d

1154, 1157 (11th Cir. 2006). And the district court did not misconstrue Luma’s

argument about the difference between the actual and intended loss amounts. The

district court instead determined that the seriousness of Luma’s crimes and the

need to promote respect for the law and to deter others warranted a sentence within

the advisory guideline range. Luma’s sentence is reasonable.

      AFFIRMED.




                                          2